ON REHEARING
Before McAllister, Chief Justice, and Rossman, Warner, Perry, Sloan, O’Connell and Goodwin, Justices.
PER CURIAM.
In a petition for rehearing, the suspended attorney seeks to reopen the case so that he can explain the payments which our former opinion mentions were made by him to a city police officer. Whether or not the payments can be explained, the record contains ample proof that the suspended attorney was using *71a police officer to solicit law business in a manner degrading ‘both to the lawyer and to the police officer. We do not wish to leave the impression that the disciplinary action taken in this case rested upon unexplained payment to an agent. No one should labor under the misapprehension that the use of unpaid runners is ethical. The offense against the rules of professional conduct consists in the solicitation of law business. The presence of a financial transaction, if any, connected therewith is merely evidence which may tend to aggravate the offense.
Petition denied.